652 S.E.2d 650 (2007)
James E. PRICE
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION.
No. 482P07.
Supreme Court of North Carolina.
October 11, 2007.
James E. Price, Pro Se.
Olga Vysotskaya, Associate Attorney General, for NC Dept. of Correction.

ORDER
Upon consideration of the petition filed by Plaintiff on the 26th day of September 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."